Name: Commission Regulation (EEC) No 461/81 of 24 February 1981 amending Regulation (EEC) No 2335/80 in respect of the time limits for submitting applications for approval of contracts for delivery of wine for preventive distillation during the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 2 . 81 Official Journal of the European Communities No L 50/7 COMMISSION REGULATION (EEC) No 461 /81 of 24 February 1981 amending Regulation (EEC) No 2335/80 in respect of the time limits for submit ­ ting applications for approval of contracts for delivery of wine for preventive distillation during the 1980/81 wine-growing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, HAS ADOPTED THIS REGULATION : Article Ã  THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 , of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 11 (4) thereof, Whereas Commission Regulation (EEC) No 2335/80 (3) embodied the decision to initiate preven ­ tive distillation for the 1980/81 wine-growing year ; whereas Article 2 thereof provides for certain time limits for completing the approval procedure ; Whereas the contracts approved within the time limits laid down cover a smaller quantity of wine than that anticipated ; whereas there is a risk that this situa ­ tion will worsen the imbalance on the market, in view of the stocks available and the size of the last harvest ; whereas it is therefore appropriate, in order to make the fullest use of the preventive distillation system , to extend the time limits in question by two months ; Article 2 of Regulation (EEC) No 2335/80 is hereby ¢ amended as . follows : 1 . in paragraph 1 '1 February 1981 ' is replaced by '1 April 1981 '; 2 . in paragraph 2 ' 15 February 1981 ' is replaced by ' 16 April 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980 , p . 18 . (J ) OJ No L 236, 9 . 9 . 1980 , p . 5 .